DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application and Claims Status
Applicant’s respond filed on 06/10/2022 is acknowledged and entered.

Claims 1-5 and 8 were pending.  No claims have been amended, cancelled, and/or added.  Therefore, claims 1-5 and 8 are currently pending.

Election/Restrictions
Applicant’s election of a species for a type of compound/composition in the reply filed on 06/10/2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  The elected species is as follows: “applicant elects “doxycycline” as the elected species”.  That is the claimed treatment methodology use a single active agent, which is doxycycline.

Accordingly, claims 1-5 and 8 are under consideration in this Office Action.

Priority
As stated in the Application Data Sheet (ADS) filed on 04/22/2020, this present application is a 371 of PCT/EP2018/078889 that was filed on 10/22/2018.

Receipt is acknowledged of certified copies of papers, i.e. European Patent Application EP 1306455.1 that was filed on 10/23/2017, required by 37 CFR 1.55.

Since this present application is being examined under the first inventor to file provisions of the AIA , this application has been afforded the effective filing date of 10/23/2017 for prior art searches.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement (see pgs. 23-25).  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections
Claims 1 and 2 are objected to because of the following informalities:
Here, both claims 1 and 2 recite the acronym ‘CMV’.  It is not defined in the claim so that those who are ordinary skills in the art would know applicant intended meaning.  It should be defined on its first appearance.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, and claims depending therefrom, are indefinite for reciting the limitation of “compound which modifies microglia” because one of ordinary skill in the art cannot reasonably determine the metes and bounds.  Claim 1 has two primary claim elements: 1) type of patient population; and 2) an active pharmaceutical agent.  However, the way in which this limitation is written, it is unclear how this limitation is limiting to the type of compound/active pharmaceutical agent.  Specifically, Applicants are claiming a result that cannot necessarily be understood to define the metes and bounds of the actual chemical structures.  Applicants have used functional descriptive language to claim a result, however, one of ordinary skill in the art would not reasonably understand which chemical structural feature(s) that the claim reads upon.
Applicants’ specification does not reasonably describe an active pharmaceutical agent  that meets these claimed criteria or provide clarity to this phrase, nor are there any examples of a chemical structural feature(s) such that one of ordinary skill in the art would understand which kinds of an active pharmaceutical agent would produce the claimed result.  Applicants generically state: (present specification on pg. 6, lines 4-13)
“In a particular embodiment, the compounds which modify (or deplete or inhibit)
microglia are used. This type of compound includes but is not limited to: antagonists of colony stimulating factor 1 receptor (Elmore et al., 2014, Neuron; Rice et al., 2015, J. Neurosci.), ascorbate and other Vitamin C derivatives (Portugal et al., 2017, Sci. Signal.), N-acetyl cysteine-based compounds and other anti-oxidant molecules (Kannan et al., 2012, Sci. Transl. Med.), antagonists of P2Y12 receptors (Eyo et al., 2015, J. Neurosci.), compounds acting on prostaglandins such as salicylates and related analogs or derivatives (Lan et al., 2011, J. Neuroinflammation), polyphenols, omega 3 polyunsaturated fatty acids (Vauzour et al., 2015, Neurochem. Int.). Of note, the elusive effect of antiviral compound ganciclovir on microglia proposed previously, has been ruled out since then (see Skripuletz T. et al, 2015).”

The last statement clearly convey that even within the subgeneric species of antiviral compound, there are compounds that would not produce the claimed result.  Thus, it is not clear from Applicants’ specification which chemical structural feature(s) would produce the claimed result.  Accordingly, claims 1-3 and 8 are indefinite and rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.
Claims 1-3 and 8 are drawn to a treatment method for “CMV related diseases”, where the type of diseases are recited by instant claims 2 and 8.  However, the type of compound/active pharmaceutical agent as recited by instant claims 1 and 3 encompass an unknown number of substances, such that one of ordinary skill in the art could not reasonably conclude that the applicant was in possession of the claim breadth as of the filing date.
The description requirement of the patent statute requires a description of an actual invention, not merely an indication of a result that one might achieve if one made that invention. See, e.g., In re Wilder, 22 USPQ 369, 372-3 (Fed. Cir. 1984) (holding that a claim was not adequately described because the specification did ‘little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate’). It has been held that “a generic claim may define the boundaries of a vast genus of chemical compounds, and yet the question may still remain whether the specification .... demonstrates that the applicant has invented species sufficient to support a claim to a genus” with such breadth. Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 94 USPQ2D 1161, 1171 (Fed. Cir. 2010). An adequate written description requires a precise definition, such as by structure, formula, chemical name, physical properties, or other properties of species falling within the genus sufficient to distinguish the genus from other materials. Id., quoting Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997).
However, merely drawing a fence around the outer limits of a purported genus is not an adequate substitute for describing a variety of materials constituting the genus and showing that one has invented a genus and not just a species. Ariad, 94 USPQ2D at 1171. 35 U.S. C. 112, first paragraph, requires a description of the invention that “clearly allow[s] persons of ordinary skill in the art to recognize that the inventor invented what is claimed.” Ariad at 1172, quoting Vas- Cath Inc. v. Mahurkar, 935 F.2d 1555 (1562-63) (Fed. Cir. 1991) (emphasis added). The description must reasonably describe the invention, not simply indicate a result which one might achieve if one actually made the invention. Eli Lilly, 119 F.3d at 1568. To properly evaluate whether an applicant has complied with the written description requirement therefore requires an analysis of whether the skilled artisan would recognize, from the description provided, the applicants were in possession of sufficient compounds representing the full breadth of the genus claimed.
Here, the claims encompass any and all substances that ‘depletes and/or inhibits the microglia’, which includes potentially thousands of substances, against which the specification exemplify only TWO (2) compounds, i.e. clodronate liposome and doxycycline (see present specification on pgs. 19-22).  The present specification describes the compound/active pharmaceutical agent only by way of vague functional descriptors and with additional non-limiting examples (see present specification on pages 6-8).  For example, the present specification state: (see pg. 6, lines 4-13)
“In a particular embodiment, the compounds which modify (or deplete or inhibit)
microglia are used. This type of compound includes but is not limited to: antagonists of colony stimulating factor 1 receptor (Elmore et al., 2014, Neuron; Rice et al., 2015, J. Neurosci.), ascorbate and other Vitamin C derivatives (Portugal et al., 2017, Sci. Signal.), N-acetyl cysteine-based compounds and other anti-oxidant molecules (Kannan et al., 2012, Sci. Transl. Med.), antagonists of P2Y12 receptors (Eyo et al., 2015, J. Neurosci.), compounds acting on prostaglandins such as salicylates and related analogs or derivatives (Lan et al., 2011, J. Neuroinflammation), polyphenols, omega 3 polyunsaturated fatty acids (Vauzour et al., 2015, Neurochem. Int.). Of note, the elusive effect of antiviral compound ganciclovir on microglia proposed previously, has been ruled out since then (see Skripuletz T. et al, 2015).”

The last statement clearly convey that even within the subgeneric species of antiviral compounds, there are compound(s) that would not modify microglia.  Therefore, neither the claimed compound as recited by instant claims 1 and 3 nor the present specification sets forth any type of well-defined boundaries for the genus of compound/active pharmaceutical agent and define the claimed compound in functional language specifying a desired result, i.e. ‘depletes and/or inhibits the microglia’.
An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) en banc.
“Patents are not awarded for academic theories, no matter how groundbreaking or necessary to the later patentable inventions of others. ‘[A] patent is not a hunting license. It is not a reward for the search, but compensation for its successful conclusion.’” Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 94 USPQ2D 1161, 1173-74 (Fed. Cir. 2010), quoting University of Rochester v. G.D. Searle & Co., Inc., 358 F.3d 916, 930 (Fed. Cir. 2004). Requiring a written description of the invention limits patent protection to those who actually perform the difficult work of “invention” - that is, conceive of the complete and final invention with all its claimed limitations - and disclose the fruits of that effort to the public. Id.
Consequently, one of ordinary skill in the art could not reasonably conclude that the applicant was in possession of the claim breadth as of the filing date for the instant claimed treatment methodology as recited by instant claims 1-3 and 8.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berman (US Patent 6,384,081 B2).
For claims 1-5 and 8, Berman claims a method for treating cytomegalovirus retinitis (refers to instant claimed: ‘CMV related diseases’ of claim 1; ‘neurodevelopmental disorders associated with CMV infections’ of claim 2; and ‘retinitis’ of claim 8) in an eye of a patient comprising administering to said patient doxycycline (refers to instant claimed: ‘a therapeutically effective amount of a compound’ of claim 1; ‘a tetracycline family compound’ of claim 4; ‘doxycycline’ of claim 5; and the elected species for a type of compound/composition)in an effective dosage amount (Claims 1-3).
While Berman does not explicitly disclose the limitations of claim 1 (‘which modifies microglia’) and claim 3 (‘wherein said compound depletes and/or inhibits the microglia’), these limitations are functional limitations of the instant claimed compound that characterize intrinsic properties which naturally flow from carrying out the active method step of administering the instant claimed compound, which is taught by Berman.  As recognized by MPEP § 2112.02(II):
The discovery of a new use for an old structure based on unknown properties of the structure might be patentable to the discoverer as a process of using. In re Hack, 245 F.2d 246, 248, 114 USPQ 161, 163 (CCPA 1957). However, when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) (Claims 1 and 6, directed to a method of effecting nonaddictive analgesia (pain reduction) in animals, were found to be anticipated by the applied prior art which disclosed the same compounds for effecting analgesia but which was silent as to addiction. The court upheld the rejection and stated that the applicants had merely found a new property of the compound and such a discovery did not constitute a new use. The court went on to reverse the obviousness rejection of claims 2-5 and 7-10 which recited a process of using a new compound. The court relied on evidence showing that the nonaddictive property of the new compound was unexpected.). See also In re Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966) (The claim was directed to a process of inhibiting light degradation of polypropylene by mixing it with one of a genus of compounds, including nickel dithiocarbamate. A reference taught mixing polypropylene with nickel dithiocarbamate to lower heat degradation. The court held that the claims read on the obvious process of mixing polypropylene with the nickel dithiocarbamate and that the preamble of the claim was merely directed to the result of mixing the two materials. "While the references do not show a specific recognition of that result, its discovery by appellants is tantamount only to finding a property in the old composition." 363 F.2d at 934, 150 USPQ at 628 (emphasis in original)).

Therefore, the method of Berman does anticipate the instant claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to My-Chau T. Tran whose telephone number is 571-272-0810.  The examiner can normally be reached on Monday - Friday: 8 am - 4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren, can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MY-CHAU T. TRAN/
Primary Examiner, Art Unit 1629
August 26, 2022